IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 282 MAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
ANDRE VANCLIFF,                               :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 11th day of September, 2018, the Petition for Allowance of Appeal

is DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.